Exhibit 10.22


FIFTH AMENDMENT


THIS FIFTH AMENDMENT (this “Amendment”) dated as of February 14, 2018 to the
Credit Agreement referenced below is by and among Compass Group Diversified
Holdings LLC, a Delaware limited liability company (the “Borrower”), the Lenders
identified on the signature pages hereto and Bank of America, N.A., in its
capacity as Administrative Agent (in such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to that certain Credit Agreement dated as of June 6, 2014 (as
amended, modified, supplemented, increased and extended from time to time, the
“Credit Agreement”) by and among the Borrower, the Lenders identified therein
and the Administrative Agent; and


WHEREAS, the Borrower has requested certain amendments to the Credit Agreement.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.
Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement (as
amended by this Amendment).

2.
Amendments. The Credit Agreement is hereby amended as follows:



2.1    The definition of “Permitted Earn Out Obligations” in Section 1.01 is
amended by adding the following language to the end of such definition to read
as follows:


“; provided, that the Earn Out Obligation owing by Sterno Products LLC (“SPLLC”)
pursuant to Section 2.6 the Stock Purchase Agreement by and among Rimports Inc.,
the Sellers identified therein, the Additional Knapp Parties identified therein
and SPLLC dated as of January 23, 2018 shall not be required to be subordinated
to the Intercompany Debt owing to Borrower by Sterno and its Subsidiaries.”
2.2    Section 7.03(e) is amended by (a) replacing clause “(ii)” with “(iii)”
and (b) inserting a new clause (ii) before clause (iii) to read as follows :
(ii) deferred purchase price obligations of Clean Earth or its Subsidiary
payable in annual installments in an aggregate amount not to exceed $21,504,000
incurred in connection with the acquisition by Clean Earth of Greater
Washington, LLC of certain airspace from The Anderson Company or its designee;
and
3.
Conditions Precedent. This Amendment shall become effective as of the date
hereof upon satisfaction of each of the following conditions precedent in each
case in a manner reasonably satisfactory to the Administrative Agent:



3.1
Amendment. Receipt by the Administrative Agent of executed counterparts of this
Amendment properly executed by a Responsible Officer of the Borrower, the
Lenders constituting Required Lenders (including the Administrative Agent on
behalf of each Lender holding a portion of the Term Loan that delivers a consent
to this Amendment in a form acceptable to the Administrative Agent) and the
Administrative Agent.



Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 3, each Lender that has consented
to this Amendment shall be deemed to have consented to, approved or accepted or
to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless





--------------------------------------------------------------------------------




the Administrative Agent shall have received notice from such Lender prior to
the date of this Amendment specifying its objection thereto.


4.
Reaffirmation. The Borrower acknowledges and reaffirms that (a) it is bound by
all of the terms of the Loan Documents to which it is a party and (b) it is
responsible for the observance and full performance of all Obligations,
including, without limitation, the repayment of the Loans and reimbursement of
any drawings on any Letter of Credit. Furthermore, the Borrower acknowledges and
confirms that (a) the Administrative Agent, the Lenders and the L/C Issuers have
performed fully all of their obligations under the Credit Agreement and the
other Loan Documents and (b) by entering into this Amendment, the Administrative
Agent, the Lenders and the L/C Issuers do not waive or release any term or
condition of the Credit Agreement or any of the other Loan Documents or any of
their rights or remedies under such Loan Documents or any applicable law or any
of the obligations of the Borrower thereunder.



5.
Miscellaneous.



5.1    The Credit Agreement (as amended hereby) and the obligations of the
Borrower thereunder and under the other Loan Documents are hereby ratified and
confirmed and shall remain in full force and effect according to their terms.
This Amendment shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of any Loan Document or a waiver by the
Administrative Agent, any Lender or any L/C Issuer of any rights and remedies
under the Loan Documents, at law or in equity.


5.2    The Borrower hereby represents and warrants to the Administrative Agent,
the Lenders and the L/C Issuers as follows:


(a)    The Borrower has taken all necessary action to authorize the execution,
delivery and performance of this Amendment. This Amendment and the execution and
performance hereof by the Borrower do not conflict with the Borrower’s
Organization Documents or any law, agreement or obligation by which the Borrower
is bound.


(b)    This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity.


(c)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Borrower of this Amendment.


(d)    The representations and warranties of the Borrower contained in Article V
of the Credit Agreement or in any other Loan Document, or which are contained in
any document furnished at any time under or in connection therewith, are true
and correct in all material respects (or, in the case of any such
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects as drafted) as of the date hereof with the same effect
as if made on and as of the date hereof, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects (or, in the case of any such representations and warranties qualified
by materiality or Material Adverse Effect, in all respects as drafted) as of
such earlier date.


(e)    No event has occurred and is continuing which constitutes a Default or an
Event of Default.


5.3    This Amendment shall constitute a Loan Document for all purposes. This
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be an original, but all of which shall constitute
one and the same instrument. Delivery of an executed counterpart of this
Amendment by telecopy or other electronic means (such as by email in “pdf” or
“tif” format) shall be effective as an original and shall constitute a
representation that an executed original shall be delivered. This Amendment
constitutes the entire contract among





--------------------------------------------------------------------------------




the parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Amendment will inure to the benefit of and bind the
respective successors and permitted assigns of the parties hereto.


5.4    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK. THE TERMS OF SECTIONS 10.14 AND 10.15 OF THE CREDIT
AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS.


[SIGNATURE PAGES FOLLOW]













--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Fifth Amendment to be duly executed and delivered as of the date first above
written.


BORROWER:
 
COMPASS GROUP DIVERSIFIED HOLDINGS LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
By:
/s/ Ryan Faulkingham
 
 
Name:
Ryan Faulkingham
 
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









[SIGNATURE PAGES CONTINUE]





--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


 
BANK OF AMERICA, N.A., as Administrative Agent on behalf of itself and on behalf
of each approving Lender holding a portion of the Term Loan
 
 
 
 
 
 
 
 
By:
/s/ Charlene Wright-Jones
 
 
Name:
Charlene Wright-Jones
 
 
Title:
Vice President
 
 
 
 

LENDERS:
 
BANK OF AMERICA, N.A.
 
 
 
 
 
 
By:
/s/ Christopher T. Phelan
 
 
Name:
Christopher T. Phelan
 
 
Title:
Senior Vice President
 
 
 
 
 
 
SUNTRUST BANK
 
 
 
 
 
 
By:
/s/ Johnetta Bush
 
 
Name:
Johnetta Bush
 
 
Title:
Director
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
/s/ Jason Nadler
 
 
Name:
Jason Nadler
 
 
Title:
Managing Director
 
 
 
 
 
 
TD BANK USA, N.A.
 
 
 
 
 
 
By:
/s/ William Chen
 
 
Name:
William Chen
 
 
Title:
Senior Vice President of TD Bank, N.A. as Servicing Agent for TD Bank USA, N.A.
 
 
 
 
 
 
MUFG UNION BANK, N.A.
 
 
 
 
 
 
By:
/s/ Ravneet Mumick
 
 
Name:
Ravneet Mumick
 
 
Title:
Director
 
 
 
 
 
 
FIFTH THIRD BANK
 
 
 
 
 
 
By:
/s/ Nick Jevic
 
 
Name:
Nick Jevic
 
 
Title:
Managing Director
 
 
 
 






--------------------------------------------------------------------------------




 
 
CIBC BANK USA,
 
 
Formerly known as The PrivateBank and Trust Company,
 
 
 
 
 
 
By:
/s/ Sam L. Dendrinos
 
 
Name:
Sam L. Dendrinos
 
 
Title:
Managing Director
 
 
 
 
 
 
WEBSTER BANK, NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
/s/ George G. Sims
 
 
Name:
George G. Sims
 
 
Title:
Senior Vice President
 
 
 
 
 
 
SIEMENS FINANCIAL SERVICES, INC.
 
 
 
 
 
 
By:
/s/ William D. Jentsch
 
 
Name:
William D. Jenstsch
 
 
Title:
Vice President
 
 
 
 
 
 
By:
/s/ Marla Levy
 
 
Name:
Marla Levy
 
 
Title:
Vice President
 
 
 
 
 
 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION
 
 
 
 
 
 
By:
/s/ Michael Privetz
 
 
Name:
Michael Privetz
 
 
Title:
Vice President
 
 
 
 
 
 
BRANCH BANKING AND TRUST COMPANY
 
 
 
 
 
 
By:
/s/ Steve Whitcomb
 
 
Name:
Steve Whitcomb
 
 
Title:
Senior Vice President






